163 S.W.3d 516 (2005)
Randy ADAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84780.
Missouri Court of Appeals, Eastern District, Division One.
May 3, 2005.
Michelle Murphy Rivera, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Randy Adams ("Movant") appeals from the motion court's judgment denying his post-conviction motion pursuant to Rule 29.15 without an evidentiary hearing, alleging ineffective assistance of counsel. Movant was convicted of one count of possessing a prohibited article in a correctional facility pursuant to Section 217.360.1, RSMo 2000. Movant was sentenced to serve fifteen years imprisonment. This Court affirmed Movant's conviction. State *517 v. Adams, 120 S.W.3d 232 (Mo.App. E.D. 2003).
In his sole point on appeal, Movant claims his trial counsel was ineffective for failing to investigate and call as witnesses two other inmates who were allegedly present during the altercation that led to the confiscation of the prohibited item from Movant. Movant claims these witnesses would have provided him with a complete defense to the charge and would cast doubt upon a correctional officer's testimony with respect to the circumstances surrounding the confiscation of the prohibited item.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion's court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997); Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b). The judgment is affirmed pursuant to Rule 84.16(b).